264 F.2d 61
Miguel Angle PALOU-MARQUEZ, Petitioner, Appellant,v.Casto RAMIREZ, Warden, District Jail of Humacao, Respondent, Appellee.
No. 5463.
United States Court of Appeals First Circuit.
Submitted Feb. 18, 1959.Decided Feb. 25, 1959.

Santos P. Amadeo, Rio Piedras, P. R., and Cesar Andreu Ribas, for appellant on statement on appeal under Rule 39(a).
Hiram R. Cancio, Atty. Gen., and Arturo Estrella, Asst. Atty. Gen., for appellee on motion to affirm under Rule 39(b).
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.  PER CURIAM.


1
This motion by appellee for a summary affirmance under our Rule 39(b), 28 U.S.C.A., involves the correctness of a judgment by the Supreme Court of Puerto Rico denying an original application to that court dated November 1, 1958, for a writ of habeas corpus.  The Spanish text of the Supreme Court's order denying the writ of habeas corpus reads: 'no ha lugar'.  A motion by the petitioner to the Supreme Court of Puerto Rico to state more explicitly the reason for its rejection of the petition was denied with the comment that the Superior Court of Puerto Rico has jurisdiction to entertain such a petition and with the citation of the decision of this court in Jimenez v. Jones, 1952, 195 F.2d 159.


2
Without now undertaking to determine the merits of the petition, which seeks to present questions whether an accused in a criminal case has a right under the Federal Constitution to a trial by jury which cannot be waived by counsel in the insular courts and whether the trial judge was disqualified, and confining ourselves to a question of local procedure, as to which we think that Jimenez v. Jones is controlling, our decision is that,


3
An order will be entered affirming the judgment of the Supreme Court of Puerto Rico.